Citation Nr: 0417342	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
paranoid type.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
knees and ankles.  

REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from October 1973 to 
October 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO rating decision.  The veteran 
filed a notice of disagreement in February 2003, the RO 
issued a statement of the case in August 2003, and the 
veteran perfected his appeal in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On a Form 9 filed in February 2003, the veteran asked for a 
Board hearing at the RO.  On another Form 9 (filed in 
September 2003), the veteran indicated that he no longer 
wanted a Board hearing.  However, on his January 2000 claim 
to reopen, he had repeatedly asked for a local RO hearing.  
This hearing has never been scheduled and this should be done 
on remand.

In a March 2004 letter, the veteran's attorney asked for 
complete copies of the veteran's employment records from the 
VA Medical Center (VAMC) in Tuskegee, Alabama, where he 
apparently had worked as an aide from 1976 to 1987.  Any such 
records should be copied and sent according to this request.

Accordingly, the Board REMANDS this case for the following:

1.  Schedule a hearing for the veteran 
before a local hearing officer, and 
associate the transcript of any such 
hearing with the claims file.

2.  Pursuant to a March 2004 request, 
send to the veteran's attorney complete 
copies of any records of the veteran's 
employment at the Tuskegee VAMC, where he 
apparently had worked as an aide from 
1976 to 1987.  Associate another copy 
with the claims file.  

3.  Thereafter, re-adjudicate the claims 
to reopen for service connection for 
schizophrenia, paranoid type, defective 
vision, sinus disability, and arthritis 
of the knees and ankles.  If the 
determinations of these claims remain 
adverse to the veteran, provide him and 
any representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the statement of the case in 
August 2003), and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board for further 
appellate review, if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


